NUMBER 13-13-00349-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ADRIAN BARRERA,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 138th District Court
                          of Cameron County, Texas



                         ORDER ABATING APPEAL
       Before Chief Justice Valdez and Justices Perkes and Longoria
                             Order Per Curiam
      This matter is currently before the Court on appellant’s motion to abate the appeal,

or in the alternative, extend time to file the appellant’s brief. According to appellant’s

motion, appellant requires the reporter’s records of a pretrial suppression hearing that

occurred on February 7, 2013 and March 4, 2013 in order to adequately brief and prepare

the appeal in this cause. Appellant thus requests that we either abate the appeal in order
to have the transcriptions prepared or extend time to file the brief.        We GRANT

appellant’s motion and ABATE this appeal for a period of thirty days to allow time for the

pertinent records to be transcribed. The Court directs the court reporter of the 138th

District Court to prepare and file these transcripts within this specified period of time.

See TEX. R. APP. P. 34.6((d). The appeal will be reinstated upon the filing of these

additional records, and appellant’s brief will be due twenty-one days thereafter.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of August, 2014.




                                            2